DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 10/3/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Evans et al (US 2017/0357027 A1), Evans et al (US 2012/0126105 A1), Zhou et al (US 2016/0349398 A1), Kasten et al (US 2019/0049619 A1).
Response to Amendment
The amendment submitted 10/3/2022 has been accepted and entered.  Claims 6, 8, 15, 17, 20 are amended.  No new claims are added.  No claims are cancelled.  Thus, claims 1-20 are examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evans et al (US 2017/0357027 A1).
Regarding claim 1, Evans et al discloses a downhole nuclear measurement tool (See Abstract), comprising: a housing (202); a neutron source (206), arranged within the housing (see Fig 2 and paragraph [0029]); a first detector (218) positioned at a distance away  from the neutron source (206) (See Fig. 2 and paragraph [0030]), the first detector (218) receiving backscatter radiation, from a formation, in response to neutron emission from the neutron source (206), and the first detector being a gamma ray detector (paragraph [0033]); and a second detector (212)(214), positioned radially outward from the first detector (218), the second detector receiving the backscatter radiation (paragraph [0029]), the second detector being a neutron detector (See Fig. 2 and paragraph [0006]), wherein the backscatter radiation at the second detector corresponds to a neutron count rate incident on the first detector (paragraph [0034]).
Regarding claim 8, Evans et al discloses a method for obtaining nuclear measurement data (see Abstract), comprising: measuring at least one of burst gate neutron count or a capture gate neutron count at a neutron detector(212)(214) arranged proximate a gamma ray detector (218); obtaining at least one of an inelastic spectrum or a capture spectrum (paragraph [0038]); and determining based at least in part on a correction factor, at least one of a corrected inelastic spectrum or a corrected captured spectrum (paragraph [0038]) (i.e. the elemental spectroscopy information obtained from the gamma-ray detector (218)(220), in addition to the count rates of the neutron detectors (212)(214)(216A)(216B), the fast neutron transport may be corrected for in determining the NGD of formation (242)).
Regarding claim 9, Evans et al discloses further comprising: determining the correction factor, based at least in part on at least one of the burst gate neutron count or the capture gate neutron count (paragraphs [0020], [0038]).
Regarding claim 11, Evans et al discloses further comprising: positioning the neutron detector radially outward from the gamma ray detector, the neutron detector having fast neutron sensitivity (paragraph [0031]).
Regarding claim 14, Evans et al discloses further comprising: determining, based at least in part on the corrected inelastic spectrum or the corrected capture spectrum (paragraph [0044]), a formation property (paragraph [0034]).
Regarding claim 15, Evans et al discloses a system for formation evaluation, comprising: a tool body (See Abstract); a neutron source (206) positioned within the tool body, the neutron source emitting neutrons into a formation; a gamma ray detector (218) (See Fig. 2 and paragraph [0033]); a neutron detector (212)(214) arranged between the gamma ray detector (218) and at least a portion of the tool body; and a control system, having a memory and a processor, the memory storing instructions that, when executed by the processor, cause the processor to: determine, based at least in part on first neutron detector data, a burst gate neutron count; determine, based at least in part on second neutron detector data, a capture gate neutron count; determine a burst gate correction factor; and determine a corrected inelastic spectrum, based at least in part on the burst gate correction factor and a capture spectrum (paragraph [0038]) (i.e. the elemental spectroscopy information obtained from the gamma-ray detector (218)(220), in addition to the count rates of the neutron detectors (212)(214)(216A)(216B), the fast neutron transport may be corrected for in determining the NGD of formation (242)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 2017/0357027 A1) in view of Evans et al (US 2012/0126105 A1).
Regarding claims 2-3, 19, Evans (027) discloses all of the limitations of parent claims 1 and 15, as described above, however Evans et al is silent with regards to a diamond neutron second detector, as claimed.  Evans et al (105) discloses a logging while drilling system (See Abstract) comprising: a diamond neutron detector (SiC, diamond) (paragraph [0042]); wherein the second detector includes a layer, of a material different from diamond, having thermal neutron sensitivity (paragraph [0052]).   Thus, it would have been obvious to modify Evans (027) to use a diamond neutron detector, as taught supra by Evans et al (105) so as to enhance sensitivity (see paragraph [0035]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 2017/0357027 A1) in view of Zhou et al (US 2016/0349398 A1).
Regarding claim 4, Evans (027) discloses all of the limitations of parent claim 1, as described above, however Evans et al is silent with regards to detecting both fast and thermal neutrons.  Zhou et al discloses wherein the second detector (117) comprises: detecting fast neutrons and thermal neutrons (paragraph [0045]); three detectors (116)(117)(118) may be fast neutrons, thermal neutron detectors or combination thereof.  Thus, it would have been obvious to modify Evans et al to measure cross-section of formation using fast and thermal neutrons to determine fractional volume. 
Claim(s) 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 2017/0357027 A1) in view of Kasten et al (US 2019/0049619 A1).
Regarding claims 5, 20, Evans (027) discloses all of the limitations of parent claims 1 and 15, as described above, however Evans et al is silent with regards to second detector circumferentially surrounding at least a portion of first detector.  Kasten et al discloses wellbore inspection device (See Abstract) comprising a second detector (304a) circumferentially surrounding at east a portion of first detector (304b) (see paragraph [0027]).  Thus, it would have been obvious to modify Evans et al to enable second detector arrangement as taught supra by Kasten et al, so as to enhance detection efficiency (paragraph [0031]).
Allowable Subject Matter
Claims 6, 7, 10, 12-13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, the prior art fails to disclose or reasonably suggest wherein the plurality of second detector sections being segmented over a portion of a circumference of the first detector, the plurality of second detector sections surrounding the first detector, as claimed. 
	Regarding claim 7, the prior art fails to disclose or reasonably suggest wherein the second detector is thinner than the first detector, as claimed.
	Regarding claim 10, the prior art fails to disclose or reasonably suggest wherein determining the corrected inelastic spectrum comprises: determining an inelastic spectrum correction; and removing the inelastic spectrum correction from the inelastic spectrum, as claimed.
	Regarding claims 12, 16, the prior art fails to disclose or reasonably suggest wherein further comprising: obtaining the capture spectrum; and determining a corrected total spectrum; and determining, based at least in part on the corrected total spectrum and the corrected capture spectrum, the corrected inelastic spectrum, as claimed. 
	Regarding claims 13, 17, the prior art fails to disclose or reasonably suggest wherein determining the corrected capture spectrum comprises: determining a capture spectrum correction; and removing the capture spectrum correction from the capture spectrum, as claimed. 
Regarding claim 18, the prior art fails to disclose or reasonably suggest wherein the corrected inelastic spectrum is a difference between a corrected total spectrum and the scaled corrected capture spectrum, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.P.B./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884